                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



DAVID EUGENE WELBY, JR.,                                   Case No. 6:20-cv-00347-AA
                                                            OPINION AND ORDER
             Plaintiff,

      vs.

SENIOR DEPUTY FAIRCHILD;
DEPUTY BRANDT; DEPUTY BOSART;
CAPTAIN TAMMY WOOD; JUDGE
DAVID DELSMAN; LISA ANN WELBY;
JENNIFER LYNN SCOTT; TIM BROWN;
KATERIE DRISKILL; DEPUTY CARL ANG;
SHERIFF JIM YON,

             Defendants.


AIKEN, District Judge:

      Plaintiff David Eugene Welby, Jr., seeks leave to proceed in forma pauperis

("IFP") in this action. Doc. 2. For the reasons set forth below, plaintiffs IFP Petition

(doc. 2) is DENIED with leave to refile and the Complaint (doc. 1) is DIMISSED with

leave to amend.



Page 1-OPINION AND ORDER
                                    STANDARDS
      Generally, all parties instituting any civil action in United States District

Court must pay a statutory filing fee. 28 U.S.C. § 1914(a). However, the federal IFP

statute, 28 U.S.C. § 1915(a)(l), provides indigent litigants an opportunity for

meaningful access to federal courts despite their inability to pay the costs and fees

associated with that access. To authorize a litigant to proceed IFP, a court must make

two determinations. First, a court must determine whether the litigant is unable to

pay the costs of commencing the action. 28 U.S.C. § 1915(a)(l). Second, it must assess

whether the action is frivolous, malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune to such relief.

28 U.S.C. § 1915(e)(2)(B).

      With respect to the second determination, district courts have the power under

28 U.S.C. § 1915(e)(2)(B) to screen complaints even before service of the complaint on

the defendants and must dismiss a complaint if it fails to state a claim. Courts apply

the same standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Watison u. Carter, 668 F.3d

1108, 1112 (9th Cir. 2012). To survive a motion to dismiss under the federal pleading

standards, the complaint must include a short and plain statement of the claim and

"contain sufficient factual matter, accepted as true, to 'state a claim for relief that is

plausible on its face."' Ashcroft u. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. u. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when

the plaintiff pleads factual content that allows. the court to draw t he reasonable




Page 2 OPINION AND ORDER
inference that the defendant is liable for the misconduct alleged. The plausibility

standard ...asks for more than a sheer possibility that a defendant has acted

unlawfully." Id. The court is not required to accept legal conclusions, unsupported

by alleged facts, as true. Id.

      Pro se pleadings are held to less stringent standards than pleadings by

attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). That is, the court should

construe pleadings by pro se plaintiffs liberally and afford the plaintiffs the benefit of

any doubt. Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir.

1988). Additionally, a pro se litigant is entitled to notice of the deficiencies in the

complaint and the opportunity to amend, unless the complaint's deficiencies cannot

be cured by amendment. Id.

                                    DISCUSSION

I.    IFP Petition

      Plaintiffs IFP petition form reports that he has $4,000 in "case, or checking or

savings accounts," receives disability or workers compensation payments, and owns

a home and a trucking company. Doc. 2 at 3. The form also reports that plaintiff is

about $1,000 behind on mortgage payments and that his monthly expenses include

mortgage payments, "trucking," and utilities. Id. at 4. However, the form does not

report estimates for the amount of benefits plaintiff receives, the value of plaintiffs'

home or trucking company, the amount for each monthly expense, or the amount of

plaintiffs' remaining mortgage debt.Id. at 3-4.Without that information, the Court

cannot make a finding find that plaintiff is unable to pay the costs of this action. And




Page 3 - OPINION AND ORDER
the dollar amounts and assets that were reported in the form suggest that plaintiff

could pay fees without undue hardship. Plaintiff's _IFP Petition is therefore DENIED

with leave to refile. Plaintiff shall have thirty (30) days in which to either pay the

filing fee or submit an amended IFP petition. Plaintiff is advised that failure to either

pay the filing fee or submit a completed IFP petition within the allotted time will

result in entry of a judgment of dismissal. The Clerk is directed to mail Plaintiff a

copy of the IFP petition form along with a copy of this order.

II.   Complaint

      Turning to the Complaint and its attachments, plaintiff appears to allege the

following facts: Plaintiff and his wife, defendant Lisa Ann Welby, are going through

a divorce. On December 10, 2019, Mrs. Welby, who is represented by counsel,

defendant Tim Brown, obtained a restraining order against plaintiff "in a divorce

proceeding."   Compl. at 7.     On February 20, 2020, the Court "removed" that

restraining order and plaintiff returned home. The next day, Mrs. Welby obtained

another restraining order against plaintiff in Linn County Circuit Court pursuant to

ORS 107.710. Compl. at 7, Compl. Ex 1. The "sheriff dispatched with" the new

restraining order, claimed that plaintiffs "firearm rights were removed by the order,"

and "arrested [plaintiff] for violating the order[.]"    Compl. at 7. When plaintiff

obtained a copy of the order after his release, he "found it to be ungranted or undenied

and dated 2028." Id.

      The Complaint does not allege separate claims for relief, but it asserts

violations of 18 U.S.C. § 241 and 18 U.S.C. § 242 and violations of plaintiffs rights




Page 4-OPINION AND ORDER
under the Fourth Amendment to the United States Constitution-specifically "Illegal

Arrest" and "Illegal Detainment"-and under the Second Amendment. Compl. at 5.

Plaintiff seeks an order from this Court declaring the second restraining order

invalid, removing his divorce proceeding from the state court system or ordering that

the action "be filed by notary under private contract between parties," "void[ing] all

R[estraining ]O[rders]," and "return[ing] all property." Compl. at 7. Plaintiff also

seeks monetary damages against all defendants "for illegal release of mug shot,

illegal taking of finger printing, and illegal activities stemming from administrative

clerk Gudges) order as an attorney from the bench after revocation of power of

attorney[.]" Id.

      A.     Failure to State a Claim

      First, the Complaint fails to state a claim under 18 U.S.C. §§ 241 or 242, which

are criminal statutes that do not give rise to civil liability. Allen v. Gold County

Casino, 464 F.3d 1044, 1048 (9th Cir. 2006).

      Second, liberally construed, the Complaint appears to assert claims under

42 U.S.C. § 1983. However, the Complaint also fails to state a claim under that

provision. To state a claim under§ 1983, a plaintiff must allege that (1) their federal

rights were violated and (2) the violation was caused by the conduct of a person acting

under color of state law. Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

The Complaint alleges violations of plaintiffs Fourth and Second Amendment rights,

whfoh appear to be based on allegations of plaintiffs "illegal" arrest and detention

and the firearms prohibition in the second restraining order. But the Complaint does




Page 5 - OPINION AND ORDER
not specify which defendants were alleged to have caused those violations or how they

caused the violations.

      That lack of specificity is important because, to be liable under section 1983,

individual defendants must be "integral participants" in the alleged violation of the

plaintiffs federal rights. Blankenhorn v. City of Orange, 485 F .3d 463, 482 n. 12 (9th

Cir. 2007). "[I]ntegral participation does not require that each [defendant's] actions

themselves rise to the level of a constitutional violation. But it does require some

fundamental involvement in the conduct that allegedly caused the violation." Id.

      For example, the Complaint suggests that someone from the Linn County

Sheriffs Department arrested plaintiff on February 21, 2020, based on an asserted

violation of the second restraining order.     Defendants Senior Deputy Fairchild;

Deputies Brant, Bosart, and Ang; and Captain Wood all appear to be employees of

the Sheriffs Department.      The Linn County Sheriff, Jim Yon, is also named a

defendant. But the Complaint does not specify who from these defendants went to

plaintiff's home that day or what role they played in his arrest and detention.

Similarly, the Complaint does not explain who Jennifer Lynn Scott is or how she was

involved in the alleged violations.

      The deficiencies in plaintiff's section 1983 claims could be cured by

amendment, so plaintiff shall have leave to amend the complaint. In amending the

complaint, plaintiff should take care to specify the conduct that he alleges violated

his rights and explain the role that each defendant had in that conduct. If plaintiff

did not intend to pursue claims under section 1983, the amended complaint should




Page 6 - OPINION AND ORDER
specify the intended cause of action and source of this Court's jurisdiction. Plaintiff

should also amend the compliant to address additional deficiencies identified in the

Complaint, which are discussed in the following sections.

      B.     Judicial Immunity

      Plaintiff seeks damages from all defendants, including Judge Delsman, the

Linn County Circuit Court judge who granted the second restraining order.

      State court judges are entitled to absolute immunity from claims for damages

based on their handling of judicial proceedings. Schucker v. Rockwood, 846 F.2d

1202, 1204 (9th Cir. 1988). The only time a judge loses absolute immunity is when

he or she (1) "performs an act that is not judicial in nature" or (2) "acts in the clear

absence of all jurisdiction." Id. Even "[g]rave procedural errors or acts in excess of

judicial authority do not deprive a judge of this immunity." Id.

      Neither exception applies here because the claims against Judge Delsman

stem from his issuance of the second restraining order, which is a "judicial act" within

the trial court's jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 362 (1978) (a

"judicial act" is one that "is a function normally performed by a judge" when the

pa1·ties "dealt with the judge in his [or her] judicial capacity").    When assessing

judicial immunity, courts construe jurisdiction "broadly." Franceschi v. Schwartz, 57

F.3d 828, 830 (9th Cir. 1995) (per curiam). The focus is on the court's subject-matter

jurisdiction over the dispute. New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298,

1302 (9th Cir. 1989). Thus, lack of jurisdiction means an absence of power to hear or

determine the case.




Page 7 - OPINION AND ORDER
      Thus, based on the facts currently alleged in the Complaint, Judge Delsman is

entitled to absolute judicial immunity.

      C.     Younger Abstention

      From the allegations in the Complaint, it appears that plaintiff seeks federal

court intervention in two pending state court proceedings - plaintiff's divorce and

restraining order proceedings under Oregon's Family Abuse and PreventionAct, ORS

107.700 et seq. - which would likely implicate abstention concerns. See Younger v.

Harris, 401 U.S. 37, 43-44 (1971) (holding that federal courts must abstain from

deciding a case when the plaintiff seeks relief that would interfere with an ongoing

state criminal prosecution); Ohio Civil Rights Comm'n v. Dayton Christian Sch., Inc.,

477 U.S. 619, 627 (1986) (noting that the Supreme Court has extended Younger

abstention to federal cases that would interfere with state civil cases where important

state interests are involved); Peterson v. Babbitt, 708 F.2d 465, 466 (9th Cir. 1983)

(per curiam) (abstention is appropriate when a federal case may interfere in a state

family law case given "[t]he strong state interest in domestic relations matters, the

superior competence of state courts in settling family dispute because regulation and

supervision of domestic relations within their borders is entrusted to the states, and

the possibility of incompatible federal and state court decrees in cases of continuing

judicial supervision by the state").

      If plaintiff files an amended complaint based on the same underlying facts as

those alleged in the Complaint, Younger abstention would likely prohibit the Court




Page 8 - OPINION AND ORDER
form removing plaintiffs divorce from the state court system and would likely require

the Court to stay this case until those state court proceedings have resolved.

                                   CONCLUSION
      For the reasons stated above, plaintiffs IFP Petition (doc. 2) is DENIED with

leave to refile and the Complaint (doc. 1) is DISMISSED with leave to amend.

Plaintiff shall have thirty (30) days from the date of this Order in which to (1) either

pay the filing fee or submit an amended IFP petition and (2) file an amended

complaint. Failure to do so within the allotted time will result in dismissal of this

action.

      IT IS SO ORDERED.
                  athl
      Dated this _v I_ day of March 2020.



                                     Ann Aiken
                             United States District Judge




Page 9-OPINION AND ORDER
